Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT by and between Journal Communications, Inc., a Wisconsin
corporation (the “Company”), and Steven J. Smith (the “Executive”) is hereby
made as of the 8th day of February, 2005.

 

W I T N E S S E T H   T H A T

 

WHEREAS, the Company wishes to provide for the employment by the Company of the
Executive, and the Executive wishes to serve the Company and its affiliates, in
the capacities and on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Employment Period. The Company shall employ the Executive, and the Executive
shall serve the Company, on the terms and conditions set forth in this
Agreement, commencing on the date of this Agreement. The term of this Agreement
will automatically renew on a day-by-day basis such that it always has a
three-year term. Either party hereto may give written notice of its or his
intent to terminate the “rolling” nature of this Agreement, in which case the
term shall end as of the date immediately preceding the third anniversary of the
delivery of such notice. The term during which the Executive is employed by the
Company hereunder is hereafter referred to as the “Employment Period.”

 

2. Position and Duties.

 

(a) During the Employment Period, the Executive shall serve as Chairman of the
Board of Directors and Chief Executive Officer of the Company, in each case with
such duties and responsibilities as are customarily assigned to such positions,
and such other duties and responsibilities not inconsistent therewith as may
from time to time be assigned to him by the Board of Directors of the Company
(the “Board”).

 

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote
substantially all of his business time, attention and effort to the business and
affairs of the Company and its affiliates and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to serve on corporate, industry, civic or charitable
boards or committees, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company and its affiliates in accordance with this Agreement.



--------------------------------------------------------------------------------

3. Compensation.

 

(a) Base Salary. The Executive’s compensation during the Employment Period shall
be determined by the Board upon the recommendation of the Compensation Committee
(or other appropriate committee) of the Board, subject to this Section 3. During
the Employment Period, the Executive shall receive an annual base salary
(“Annual Base Salary”) of not less than his aggregate annual base salary from
the Company and its affiliates as in effect immediately before the date of this
Agreement. The Annual Base Salary shall be payable in accordance with the
Company’s regular payroll practice for its senior executives, as in effect from
time to time. During the Employment Period, the Annual Base Salary shall be
reviewed for possible increase at least annually. Any increase in the Annual
Base Salary shall not limit or reduce any other obligation of the Company under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase, and the term “Annual Base Salary” shall thereafter refer to the Annual
Base Salary as so increased.

 

(b) Incentive Compensation. During the Employment Period, the Executive shall
continue to participate in short-term incentive compensation plans and long-term
incentive compensation plans (the latter to consist of plans offering stock
options, restricted stock and other long-term incentive compensation) offered by
the Company and its present or future affiliates which shall provide him with
the opportunity to earn, on a year-by-year basis, short-term and long-term
incentive compensation (the “Incentive Compensation”). The annual and long-term
incentive target opportunities for the Executive will be equal to or higher than
the targets set for other senior executives of the Company.

 

(c) Other Benefits. In addition, and without limiting the generality of the
foregoing, during the Employment Period and thereafter as applicable: (i) the
Executive shall be entitled to participate in all applicable incentive, savings
and retirement plans, practices, policies and programs of the Company and its
affiliates to the same extent as other senior executives of the Company, and
(ii) the Executive and/or the Executive’s family, as the case may be, shall be
eligible for all applicable welfare benefit plans, practices, policies and
programs provided by the Company and its affiliates, other than severance plans,
practices, policies and programs but including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life insurance,
group life insurance, accidental death and travel accident insurance plans and
programs, to the same extent as other senior executives of the Company.

 

(d) Perquisites. During the Employment Period, the Executive shall be entitled
to receive such perquisites as the Company may establish from time to time which
are commensurate with his position and at least comparable to those received by
other senior executives at the Company.

 

(e) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable and documented expenses incurred by the Executive in the performance
of the Executive’s duties under this Agreement and for a period of one (1) year
following any termination, reasonable office and administrative support.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. The
Company shall be entitled to terminate the Executive’s employment because of the
Executive’s Disability during the Employment Period. “Disability” means that (i)
the Executive has been unable, for a period of 180 consecutive business days, to
perform the Executive’s duties under this Agreement, as a result of physical or
mental illness or injury, and (ii) a physician selected or approved by the
Company has determined that it is either not possible to determine when such
inability to perform will cease or that it appears probable that such inability
will be permanent during the remainder of the Executive’s life. A termination of
the Executive’s employment by the Company for Disability shall be communicated
to the Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
unless the Executive returns to full-time performance of the Executive’s duties
before the Disability Effective Date.

 

(b) By the Company.

 

(i) The Company may terminate the Executive’s employment during the Employment
Period for Cause or without Cause. “Cause” means:

 

A. the willful and continued failure of the Executive substantially to perform
the Executive’s duties under this Agreement (other than as a result of physical
or mental illness or injury), after the Board delivers to the Executive a
written demand for substantial performance that specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties; or

 

B. illegal conduct or gross misconduct by the Executive, in either case that is
willful and results in material and demonstrable damage to the business or
reputation of the Company.

 

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act or failure to act that is based
upon authority given pursuant to a resolution duly adopted by the Board, or the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.

 

3



--------------------------------------------------------------------------------

(ii) A termination of the Executive’s employment for Cause shall be effected in
accordance with the following procedures. The Company shall give the Executive
written notice (“Notice of Termination for Cause”) of its intention to terminate
the Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct of the Executive that it considers to constitute Cause and the
specific provision(s) of this Agreement on which it relies, and stating the
date, time and place of the Special Board Meeting for Cause. The “Special Board
Meeting for Cause” means a meeting of the Board called and held specifically for
the purpose of considering the Executive’s termination for Cause, that takes
place not less than ten (10) and not more than twenty (20) business days after
the Executive receives the Notice of Termination for Cause. The Executive shall
be given an opportunity, together with counsel, to be heard at the Special Board
Meeting for Cause. The Executive’s termination for Cause shall be effective when
and if a resolution is duly adopted at the Special Board Meeting for Cause by a
majority vote of the entire membership of the Board, excluding employee
directors, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the Notice of Termination for Cause, and that
conduct constitutes Cause under this Agreement.

 

(iii) A termination of the Executive’s employment without Cause shall be
effected in accordance with the following procedures. The Company shall give the
Executive written notice (“Notice of Termination without Cause”) of its
intention to terminate the Executive’s employment without Cause, stating the
date, time and place of the Special Board Meeting without Cause. The “Special
Board Meeting without Cause” means a meeting of the Board called and held
specifically for the purpose of considering the Executive’s termination without
Cause, that takes place not less than ten (10) and not more than twenty (20)
business days after the Executive receives the Notice of Termination without
Cause. The Executive shall be given an opportunity, together with counsel, to be
heard at the Special Board Meeting without Cause. The Executive’s termination
without Cause shall be effective when and if a resolution is duly adopted at the
Special Board Meeting without Cause by a majority vote of the entire membership
of the Board, excluding employee directors, stating that the Executive is
terminated without Cause.

 

(c) Good Reason.

 

(i) The Executive may terminate employment for Good Reason or without Good
Reason. “Good Reason” means:

 

A. the assignment to the Executive of any duties inconsistent in any respect
with paragraph (a) of Section 2 of this Agreement, or any other action by the
Company that results in a diminution in the Executive’s position, authority,
duties or responsibilities, other than an isolated, insubstantial and

 

4



--------------------------------------------------------------------------------

inadvertent action that is not taken in bad faith and is remedied by the Company
promptly after receipt of notice thereof from the Executive;

 

B. any failure by the Company to comply with any provision of Section 3 of this
Agreement, other than an isolated, insubstantial and inadvertent failure that is
not taken in bad faith and is remedied by the Company promptly after receipt of
notice thereof from the Executive;

 

C. any failure by the Company to comply with paragraph (c) of Section 9 of this
Agreement; or

 

D. delivery by the Company of written notice of nonrenewal under Section 1.

 

E. any other substantial breach of this Agreement by the Company that either is
not taken in good faith or is not remedied by the Company promptly after receipt
of notice thereof from the Executive.

 

(ii) A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination within six months of the event constituting
Good Reason, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the fifth business day following
the date when the Notice of Termination for Good Reason is given, unless the
notice sets forth a later date (which date shall in no event be later than
thirty (30) days after the notice is given).

 

(iii) A termination of the Executive’s employment by the Executive without Good
Reason shall be effected by giving the Company written notice of the
termination.

 

(d) Date of Termination. The “Date of Termination” means the last day of the
Employment Period, the date of the Executive’s death, the Disability Effective
Date, the date on which the termination of the Executive’s employment by the
Company for Cause or without Cause or by the Executive for Good Reason is
effective, or the later of the date on which the Executive gives the Company
notice of a termination of employment without Good Reason, as the case may be,
or such later date as is acceptable to the Board.

 

5



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination.

 

(a) By the Company other than for Cause or Disability; by the Executive for Good
Reason. If, during the Employment Period, (i) the Company terminates the
Executive’s employment, other than for Cause or Disability or (ii) the Executive
terminates employment for Good Reason, the Company shall continue to provide the
Executive with the compensation and benefits set forth in paragraphs (a), (b)
and (c) of Section 3 as if he had remained employed by the Company pursuant to
this Agreement for the remainder of the Employment Period (for this purpose,
such period the “Severance Period”). For this purpose, the Incentive
Compensation for the Severance Period shall be equal to the average Incentive
Compensation that the Executive earned for the two calendar years immediately
preceding the Date of Termination. Provided, however, that in the event this
Agreement has been terminated by the Executive under Section 4, paragraph
(c)(i)(D) on or after April 30, 2012, compensation shall be limited to 50% of
the amount otherwise payable under paragraphs 3(a), 3(b) and 3(c)(ii) (other
than salary continuance). In lieu of stock options, restricted stock and other
stock-based awards, the Executive shall be paid cash equal to the fair market
value (without regard to any restrictions) of the stock options, restricted
stock and other stock-based awards that would otherwise have been granted. To
the extent any benefits described in paragraph (c) of Section 3 cannot be
provided pursuant to the plan or program maintained by the Company for its
executives, the Company shall provide such benefits outside such plan or program
at no additional cost (including without limitation tax cost) to the Executive
and his family. During any period when the Executive is eligible to receive
health and similar benefits under another employer-provided plan, the benefits
provided by the Company under this paragraph (a) of Section 5 may be made
secondary to those provided under such other plan. In addition to the foregoing,
any restricted stock outstanding on the Date of Termination shall be fully
vested as of the Date of Termination, all options outstanding on the Date of
Termination shall be fully vested and exercisable and shall remain in effect and
exercisable through the end of their respective terms, without regard to the
termination of the Executive’s employment, and any performance shares or units
shall be governed by the terms and conditions of the Company’s long-term
incentive plan under which they were awarded. The payments and benefits provided
pursuant to this paragraph (a) of Section 5 are intended as liquidated damages
for a termination of the Executive’s employment by the Company other than for
Cause or Disability or for the actions of the Company leading to a termination
of the Executive’s employment by the Executive for Good Reason, and shall be the
sole and exclusive remedy therefor.

 

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall pay to the
Executive’s designated beneficiaries (or, if there is no such beneficiary, to
the Executive’s estate or legal representative), any portion of the Executive’s
Annual Base Salary through the Date of Termination that has not yet been paid.

 

6



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Executive shall be
entitled to any potion of the Executive’s Annual Base Salary through the Date of
Termination that has not yet been paid and to such other, nonduplicative
benefits as may be provided by the Company’s current disability program.

 

(d) By the Company for Cause; By the Executive Other than for Good Reason; End
of the Employment Period. If the Executive’s employment is terminated at the end
of the Employment Period or by the Company for Cause during the Employment
Period or if the Executive voluntarily terminates employment during the
Employment Period other than for Good Reason, the Company shall pay to the
Executive any portion of the Executive’s Annual Base Salary through the Date of
Termination that has not yet been paid and the Company shall have no further
obligations under this Agreement, except as specified in Section 6 below.

 

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliates for which the
Executive may qualify, nor shall anything in this Agreement limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliates relating to subject matter other than
that specifically addressed herein. Vested benefits and other amounts that the
Executive is otherwise entitled to receive under the Incentive Compensation
program, the Executive’s deferred compensation plan(s), or any other plan,
policy, practice or program of, or any contract or agreement with, the Company
or any of its affiliates on or after the Date of Termination shall be payable in
accordance with the terms of each such plan, policy, practice, program, contract
or agreement, as the case may be, except as explicitly modified by this
Agreement.

 

7. Full Settlement. The Company’s obligation to make the payments provided for
in, and otherwise to perform its obligations under, this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement.

 

8. Non-Compete and Other Restrictions.

 

(a) For purposes of this Section 8, the following definitions apply:

 

(i) “Company” means the Company and/or one or more of its affiliates.

 

(ii) “Confidential Information” means information of the Company that meets one
or more of the following three conditions: (i) it has not been made available
generally to the public or to the trade or industry by the Company or by another
with the Company’s consent; (ii) it

 

7



--------------------------------------------------------------------------------

is related to, and useful or valuable in, the current or anticipated business of
the Company and its value could be diminished by unauthorized disclosure or use;
or (iii) it either has been identified as confidential to Executive by the
Company (orally or in writing) or it has been maintained as confidential from
outside parties or is recognized as intended for internal disclosure only.
Confidential Information includes but is not limited to strategic and other
business plans and budgets, non-public financial data and forecasts, know-how,
research and development programs, personnel information (including information
about the identity, responsibilities, competence, compensation and satisfaction
of the Company’s employees), information about planned or pending acquisitions
or divestitures, sales methods, customer lists, customer usages and
requirements, customer purchase histories, marketing programs, computer programs
and other confidential technical or business information or data.

 

(iii) “Trade Secret” means information of the Company, including a formula,
pattern, compilation, program, device, method, technique or process, that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and that
is the subject of efforts to maintain its secrecy that are reasonable under the
circumstances.

 

(b) During employment with the Company, Executive shall preserve and protect
Confidential Information from unauthorized use or disclosure, and for a period
of two (2) years after termination of such employment, Executive shall not use
or disclose any Confidential Information in connection with or to benefit any
person, company or other enterprise (including Executive) which is engaged in or
is planning to become engaged in direct competition with the Company in any
state of the United States of America where, at the time this Agreement is to be
enforced, the Company is engaged, or has demonstrable plans to engage that were
known to Executive during employment, in substantial business activities.

 

(c) During employment with the Company, Executive shall preserve and protect
Trade Secrets from unauthorized use or disclosure, and after termination of such
employment, Executive shall not use or disclose any Trade Secret indefinitely,
or for so long as that Trade Secret remains a Trade Secret under applicable law.

 

(d) Executive agrees that, at all times during the term of employment hereunder,
and for a period ending two (2) years following the Date of Termination for any
reason, Executive will not, in any capacity whatsoever, directly or indirectly,
participate in or assist in, the organization, planning, preparation, ownership,
financing, management, operation or control, nor have any beneficial interest in
more than 5% of the equity, of any corporation, partnership, association or
other person or entity (“Competitive Business”) which directly competes or is
planning to directly compete with the Company with

 

8



--------------------------------------------------------------------------------

respect to the operations of the Company that were within Executive’s management
responsibility, including the responsibility of personnel reporting to
Executive, at any time within two (2) years prior to Executive’s termination,
if:

 

(i) said Competitive Business would utilize Executive’s services for the benefit
of any broadcast, cable, print or other communications media operations serving
any Metropolitan Statistical Area, as that term is defined by the United States
Government, where during the two (2) years preceding Executive’s termination and
at the time this Agreement is to be enforced, Employer is engaged, or has
demonstrable plans to engage that were known to Executive during employment, in
broadcast, cable, print or other communications media operations; and

 

(ii) Confidential Information acquired by Executive during the two (2) years
preceding Executive’s termination, including such responsibilities as may be
assigned to Executive after the date of this Agreement, would reasonably be
expected to be useful to the performance of Executive’s duties in such
employment.

 

(e) Executive acknowledges that a duty of loyalty to the Company and a duty to
protect the Company’s confidential information are imposed upon Executive by
law, including section 134.90 of the Wisconsin Statutes.

 

(f) For a period of two (2) years following the Date of Termination, Executive
agrees not to solicit or induce, or to assist anyone else in soliciting or
inducing, directly or indirectly, any employee of the Company who was supervised
by Executive, or about whom Executive obtained any Confidential Information,
during the last two (2) years of Executive’s employment by the Company, to
terminate their employment with the Company or to accept employment with a
Competing Business.

 

(g) Executive acknowledges that the Company has disclosed that the Company is
now, and may be in the future, subject to duties to third parties to maintain
information in confidence and secrecy. By executing this Agreement, Executive
consents to be bound by any such duty owed by the Company to any third party.

 

(h) At the Date of Termination, Executive shall deliver to the Company the
original and all copies of all documents, records and property of any nature
whatsoever which are in Executive’s possession or control and which are the
property of the Company or which relate to the business activities, facilities
or customers of the Company, including any records, documents or property
created by Executive in said capacity. Executive agrees to attend an exit
interview upon termination of employment to ensure that the terms of this
Agreement are complied with.

 

9



--------------------------------------------------------------------------------

(i) For the period of two (2) years immediately following the Date of
Termination, Executive will inform each new employer, prior to accepting
employment, of the existence of this Section 8 and provide that employer with a
copy of it. In addition, Executive hereby authorizes the Company to forward a
copy of this Section 8 to any actual or prospective new employer.

 

9. Successors.

 

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, “Company” shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.

 

10. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

 

Steven J. Smith

Journal Communications, Inc.

333 West State Street

Milwaukee, WI 53203

 

10



--------------------------------------------------------------------------------

If to the Company:

 

Journal Communications, Inc.

333 West State Street

Milwaukee, WI 53203

Attention: Chief Financial Officer

 

With a copy to:

 

Benjamin F. Garmer, III

c/o Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202-5367

 

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 10. Notices and communications
shall be effective when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(d) Notwithstanding any other provisions of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provisions of, or to assert any right under, this Agreement (including,
without limitation, the right of Executive to terminate employment for Good
Reason pursuant to paragraph (c) of Section 4 of this Agreement) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

(f) The rights and benefits of the Executive under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void.

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

 

11



--------------------------------------------------------------------------------

11. Arbitration.

 

(a) The Company and the Executive agree that any dispute in connection with this
Agreement shall be settled by binding arbitration conducted pursuant to the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (the “AAA”). Notwithstanding the foregoing, (i) the
Company and the Executive shall be responsible for their own attorney’s fees and
costs incurred in the matter unless the arbitrator awards the Executive
reasonable attorney fees and costs as part of the arbitration award; (ii) the
arbitration shall be determined by a single arbitrator, not a panel; (iii) both
the Company and the Executive shall be permitted to seek summary disposition
prior to hearing; and (iv) the decision rendered by the arbitrator shall be in
writing and set forth findings of fact and conclusions of law.

 

(b) The Executive agrees that his agreement to submit legal disputes through
binding arbitration, includes any claim for any liability or obligation in any
way related to this Agreement, for any expense, damage, or losses he might claim
based on, among other things, the following: (i) any discipline, demotion,
denied promotion, or discharge; (ii) any Company policy, practice, contract or
agreement; (iii) any tort or personal injury; (iv) any policies, practices, laws
or agreements governing the payment of wages, commissions or other compensation;
(v) any laws governing employment discrimination including, but not limited to,
Sections 1981, 1983 and Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Americans with Disabilities Act, any state laws or statutes (including, but
not limited to, the Wisconsin Fair Employment Act), and any ordinance or local
authority; (vi) any laws or agreements that provide for punitive, exemplary or
statutory damages; and (vii) any laws or agreements that provide for payment of
attorney fees, costs or expenses.

 

(c) The Company agrees that it too shall submit all legal disputes that it may
have against the Executive in any way related to this Agreement for exclusive
resolution through binding arbitration, and that the resolution of the
Executive’s legal dispute(s) through arbitration shall be binding upon it.

 

(d) The Company and the Executive acknowledge and agree that this Agreement does
not apply to the following: (i) claims under any state worker’s compensation
law; (ii) claims under any state unemployment compensation law; (iii) claims for
injunctive relief that may otherwise be available at law for the violation of
any state trade secrets act or unfair competition law; or (iv) any claim that by
law may not be required to be resolved by binding arbitration.

 

(e) The Company and the Executive acknowledge and agree that damages awarded, if
any, in any arbitration shall be limited to those damages that are otherwise
available at law.

 

(f) The Company and Executive acknowledge and agree that by signing this
Agreement, they release and waive any right either may have to

 

12



--------------------------------------------------------------------------------

resolve their legal disputes (including employment disputes and claims of
discrimination or unlawful discharge) by filing a lawsuit in court, and to have
the potential opportunity of having their claim heard by a jury, and agree
instead that the disputes will be resolved exclusively through binding
arbitration. The Company and the Executive acknowledge that although the
Executive agrees to resolve the Executive’s legal dispute(s) exclusively through
binding arbitration, nothing in this Agreement shall be interpreted as
prohibiting the Executive from filing a charge of discrimination with an
appropriate administrative agency or participating in the investigation or
prosecution of such a charge by an appropriate administrative agency; however,
this Agreement does prohibit the Executive from seeking and recovering an award
on his own behalf through any administrative process.

 

12. Effectiveness of Agreement. This Agreement is effective when executed by the
Company and the Executive in the signature spaces provided below.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name and on its behalf, all as of the day
and year first above written.

 

/s/ Steven J. Smith

--------------------------------------------------------------------------------

Steven J. Smith JOURNAL COMMUNICATIONS, INC. By  

/s/ Douglas G. Kiel

--------------------------------------------------------------------------------

Name:   Douglas G. Kiel Title:   President

 

13